Citation Nr: 9917797	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for disability due to 
herbicide exposure.

2.  Entitlement to service connection for a sleep disorder, 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran's June 1997 VA Form 9 may be 
construed as a claim for entitlement to an extraschedular 
rating for a service-connected psychiatric disability.  In 
addition, the veteran testified that he had appealed a 
November 1995 VA Medical Administration Service decision 
which denied entitlement to Fee Basis authorization for 
acupuncture treatment.  The record presently before the Board 
does not indicate these issues have been developed for 
appellate review.  Therefore, the matters are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present disability as a result of herbicide 
exposure.

2.  The veteran has not provided competent medical evidence 
demonstrating that he has a present sleep disorder as a 
result of a service-connected disability, or otherwise due to 
an injury or disease incurred in, or aggravated by, active 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for disability due to herbicide 
exposure.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a sleep disorder, secondary 
to a service-connected disability.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Herbicide (Agent Orange) Exposure Claim

Certain disorders associated with herbicide agent exposure in 
service are presumed to be service-connected if they are 
manifested to a compensable degree within a specified time 
period.  See 38 C.F.R. §§ 3.307, 3.309 (1998).  Chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda are included if manifest to a degree 
of 10 percent or more within a year of the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307.  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The Court has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the veteran, in statements and personal hearing 
testimony in support of the claim, asserted that he was 
exposed to Agent Orange during service in Korea.  He 
attributed medical disorders to that exposure, including 
lesions to the scalp, scrotum, and arms, a lower abdominal 
wall fatty tumor, and a prostate disorder.  He submitted 
literature which described events related to service in Korea 
during the Vietnam War, but which did not specifically refer 
to the veteran or address the issue of potential herbicide 
exposure.  The veteran did not claim that he experienced 
combat during active service.

Service medical records are negative for complaint or 
treatment of any disorders related to Agent Orange exposure.  
The veteran's March 1970 medical board examination revealed 
an abnormal psychiatric evaluation, but an otherwise normal 
clinical evaluation.  

Post-service medical records are negative for diagnosis of 
any enumerated disease for which a presumption of service 
connection because of herbicide exposure is warranted.  A May 
1995 VA Agent Orange registry examination noted multiple skin 
lesions to the face, scalp, and forearms, and a history of 
prostatitis without complication or sequelae.  No opinion 
relating any disorder to herbicide exposure was provided.  
Other medical evidence of record is also negative for opinion 
specifically relating any present disorder to herbicide 
exposure during active service.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted 
demonstrating a present disability as a result of herbicide 
exposure.  The Board notes while it is unclear whether or not 
the veteran was, in fact, exposed to Agent Orange during 
active service in Korea, this matter is not determinative of 
the veteran's claim in the absence of competent medical 
evidence of a present disability for which service connection 
is presumed or which is otherwise related to herbicide 
exposure.  

The only evidence of a present disability due to herbicide 
exposure is lay opinion.  While lay persons are competent to 
testify as to symptoms the veteran's experiences, they are 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for disability due to herbicide exposure.  
See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Secondary Service Connection Claim

VA law provides that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (1998).  The Court 
has held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Pyramiding disability ratings, the evaluation of the same 
disability or manifestations under various diagnoses, is to 
be avoided.  38 C.F.R. § 4.14.  However, the Court has held 
that disabilities may be rated separately without violating 
the prohibition against pyramiding when the disorders do not 
constitute the same disability or symptom manifestations.  
See Evans v. Brown, 9 Vet. App. 273, 281 (1996).

In this case, the record reflects the veteran is presently 
assigned a 100 percent disability rating for dysthymic 
disorder with post-traumatic stress disorder (PTSD).  In 
statements and personal hearing testimony in support of the 
claim the veteran argued, in essence, that a separate 
determination of service connection was warranted for sleep 
disorders, including sleep apnea, inability to sleep, and leg 
jerks, secondary to his service-connected PTSD.  

Service and post-service psychiatric examination reports 
include symptoms of sleep difficulty.  A June 1993 private 
medical report noted that Oriental medicine diagnostic 
techniques revealed PTSD, adrenal exhaustion, and sleep 
deprivation.  A January 1995 private opinion by a specialist 
in sleep medicine included diagnoses of obstructive sleep 
apnea, PTSD, and sleep-wake schedule disorder.  It was noted 
that the veteran likely had obstructive sleep apnea which 
exacerbated his other problems.  The medical records are 
negative for opinion etiologically relating the veteran's 
sleep apnea to PTSD.

Based upon a review of the complete record, the Board finds 
that a separate service connection determination for the 
veteran's sleep difficulties manifested by inability to 
sleep, leg jerks, and a sleep-wake disorder is precluded by 
the prohibition against pyramiding disability ratings.  See 
38 C.F.R. § 4.14.  The Board notes the schedular rating 
criteria for mental disorders include consideration for 
chronic sleep impairment.  See 38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders (1998).  The Board notes, 
however, that disabilities as a result of obstructive sleep 
apnea or physical manifestations of sleep deprivation may not 
violate the prohibition against pyramiding.

Although the medical evidence includes diagnoses of 
obstructive sleep apnea and sleep deprivation, the Board 
finds the veteran has not provided competent medical evidence 
demonstrating that his obstructive sleep apnea is a result of 
a service-connected disability, or is otherwise due to an 
injury or disease incurred in, or aggravated by, active 
service.  In fact, the January 1995 private medical opinion 
noted it was likely that the veteran's obstructive sleep 
apnea aggravated his other sleep disorders.  In addition, 
there is no medical opinion indicating any physical 
manifestations related to sleep deprivation.

The only evidence of a separate sleep disorder, secondary to 
a service-connected disability, are the opinions of the 
veteran and his spouse, which are not competent to establish 
service connection.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494; Savage, 10 Vet. App. at 497.  
Therefore, the Board finds the veteran has not submitted 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a).

The Board also finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  See McKnight, 131 F.3d 1483; 
Epps, 9 Vet. App. at 344.


ORDER

Entitlement to service connection for disability due to 
herbicide exposure is denied.

Entitlement to service connection for a sleep disorder, 
secondary to a service-connected disability, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

